Wagner, Judge,
delivered the opinion of the court.
The respondent in this cause now comes and presents a perfect '.transcript of the record, and asks for an affirmance of the judgment rendered in the Circuit Court, on the ground that the appellant has failed to prosecute his appeal as required by the statute. An examination of the record shows that the appeal was taken more than thirty days before the first day of the present term of this court, and that no transcript was filed by the appellant; nolis any satisfactory reason shown why he did not file the same.
The judgment will therefore be affirmed.
The other judges concur.